DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 2 and dependent claims 3-18, the examiner found no reference in the prior art that disclosed or rendered obvious a system wherein the image acquisition circuitry comprises: memory; and processing logic, the processing logic being configured to perform a binning algorithm, wherein the binning algorithm uses N energy levels as N threshold (TH) values, respectively, and compares a respective energy level of each of the acquired electrical signals to the N TH values to determine which of N+1 bins in the memory the respective acquired electrical signal is to be allocated to, where N is a positive integer that is greater than or equal to one, and wherein the processing logic generates the depth- sensitive information based, at least in part, on which of the bins the acquired electrical signals have been allocated to in the memory and including all limitations recited in independent claim 1.
As per claim 20 and dependent claims 21-22, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: in  a processing logic, performing a binning algorithm comprising: analyzing a respective energy level of each of acquired electrical signals and allocating respective acquired electrical signal to one of a plurality of bins in a memory based on results of the analysis; and generating depth-sensitive information based, at least in part, on which of the bins each of the acquired electrical signals has been allocated to the memory and including all limitations recited in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884